                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF LOUISIANA
                              LAKE CHARLES DIVISION


RICO TAYLOR                                       :           DOCKET NO. 2:18-cv-0113
     REG. # 90834-071

VERSUS                                            :           JUDGE JAMES

UNITED STATES OF AMERICA                          :           MAGISTRATE JUDGE KAY


                                           JUDGMENT


       For the reasons stated in the Report and Recommendation [doc. 47] of the Magistrate Judge

previously filed herein and after an independent review of the record, a de novo determination of

the issues, and consideration of the objections filed herein, and having determined that the findings

are correct under applicable law;

       IT IS ORDERED that the Motion for Summary Judgment [doc. 44] be GRANTED and

that plaintiff’s claims be DISMISSED WITH PREJUDICE.

       THUS DONE AND SIGNED this 31st day of May, 2019.
